Citation Nr: 1104268	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  07-32 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an organic/depressive 
mood disorder (claimed as depression), as secondary to bilateral 
hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a bilateral leg 
disorder.

4.  Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1960 to April 1960 
and from April 1961 to May 1964.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas.

The Board remanded the case to the RO, via the Appeals Management 
Center (AMC), in February 2009 for further development and 
adjudicative action.  The case has been returned to the Board for 
further appellate review. 

In August 2008, the Veteran testified at a Travel Board hearing 
before the undersigned Acting Veterans Law Judge.  A transcript 
of that proceeding is of record.

The issue of entitlement to service connection for an 
organic/depressive mood disorder as secondary to bilateral 
hearing loss is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.




FINDINGS OF FACT

1.  The preponderance of the evidence indicates that the 
Veteran's bilateral hearing loss is related to active service.

2.  The preponderance of the evidence is against a finding that 
the Veteran has a  bilateral leg disability which is related to 
active service.

3.  The preponderance of the evidence is against a finding that 
the Veteran has a  back disability which is related to active 
service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.303 (2010).

2.  A bilateral leg disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.303 (2010).

3.  A back disorder was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim.  Accordingly, notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Where complete notice is not timely accomplished, such 
error may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent letters in February 2007 and March 
2007 that fully addressed all notice elements and were issued 
prior to the initial RO decision in this matter.  The letters 
provided information as to what evidence was required to 
substantiate the claims and of the division of responsibilities 
between VA and a claimant in developing an appeal.  Moreover, the 
letters informed the Veteran of what type of information and 
evidence was needed to establish a disability rating and 
effective date.  Accordingly, no further development is required 
with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of 
the claims.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four factors 
for consideration.  

These four factors are:  (1) whether there is competent evidence 
of a current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that an 
event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an applicable 
presumption period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical evidence 
of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for 
Veterans Claims has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or 
symptoms and the veteran's service.  The types of evidence that 
"indicate" that a current disability "may be associated" with 
military service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

In this case, the service treatment records are silent as to any 
complaints or treatment for back or bilateral leg treatment.  
Moreover, the post-service evidence does not indicate any current 
complaints or treatment referable to the Veteran's back or 
bilateral leg disabilities until many years following separation.  
Furthermore, the record contains no objective evidence suggesting 
a causal relationship between the current disability and active 
service, nor is there credible lay evidence of continuous 
symptomatology since service.  For all of these reasons, the 
evidence does not indicate that the claimed disabilities may be 
related to active service such as to require an examination, even 
under the low threshold of McLendon.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The claims file contains the Veteran's service treatment 
records, as well as post-service treatment records and records 
from the Social Security Administration.  Moreover, the Veteran's 
statements in support of the claims are of record, including 
testimony provided at an August 2008 before the undersigned.  The 
Board has carefully reviewed such statements and concludes that 
no available outstanding evidence has been identified.  The Board 
has also perused the medical records for references to additional 
treatment reports not of record, but has found nothing to suggest 
that there is any outstanding evidence with respect to the 
Veteran's claims.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the Veteran 
in the development of the claim.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection also may be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

In general, direct service connection may not be granted without 
medical evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime service 
after December 31, 1946, and arthritis becomes manifest to a 
degree of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2010).  

In evaluating the claim, the Board must determine the value of 
all evidence submitted, including lay and medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The 
evaluation of evidence generally involves a 3-step inquiry.  
First, the Board must determine whether the evidence comes from a 
"competent" source.  The Board must then determine if the 
evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 
Vet. App. 303 at 308 (2007) (Observing that once evidence is 
determined to be competent, the Board must determine whether such 
evidence is also credible).  The third step of this inquiry 
requires the Board to weigh the probative value of the proffered 
evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.   
Lay evidence may be competent and sufficient to establish a 
diagnosis of a condition when:

(1) a layperson is competent to identify the medical 
condition (i.e., when the layperson will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a 
form of cancer);

(2) the layperson is reporting a contemporaneous medical 
diagnosis, or;

(3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow 
seeking service connection for cause of death of her husband, the 
Veteran, the Court holding that medical opinion not required to 
prove nexus between service connected mental disorder and 
drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts 
historically had held that a layperson is not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183 (1997).   However, in certain instances, lay evidence 
has been found to be competent with regard to a disease with 
"unique and readily identifiable features" that is "capable of 
lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 
303 (2007) (concerning varicose veins); see also Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated 
shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) 
(tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).   
Laypersons have generally been found to not be competent to 
provide evidence in more complex medical situations.  See 
Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning 
rheumatic fever).  

Competent medical evidence is evidence provided by a person who 
is qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses. 38 
C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the 
Board must then weigh its probative value.  In this function, the 
Board may properly consider internal inconsistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-
512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) 
(holding that the Board has the "authority to discount the 
weight and probative value of evidence in light of its inherent 
characteristics in its relationship to other items of 
evidence"). 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Bilateral Hearing Loss

The Veteran testified in August 2008 that he began having hearing 
problems during active service while serving as an aircraft parts 
expeditor in the Air Force.

The Veteran's induction examinations, dated March 1960 and April 
1960, indicate that his hearing was 15/15 in whisper testing.  

In a hearing conservation data worksheet dated June 1963, pure 
tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
10
-5
-5
-5
0
0
LEFT
0
-5
0
-5
10
25



The Veteran's May 1964 separation examination indicated pure tone 
thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
0
-5
-5
0
-5
10
LEFT
0
0
0
10
10
40

A VA treatment note dated February 2003 indicates that the 
Veteran had bilateral symmetrical hearing loss consistent with 
age and a history of noise exposure.  

On the VA audiological evaluation in September 2007, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
50
60
70
90
LEFT
40
50
65
65
85

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and 80 percent in the left ear.  The 
examiner reported that the Veteran's hearing loss was not related 
to active service, although his separation examination showed 
hearing loss, as his hearing loss at discharge did not meet the 
VA criteria for a hearing loss disability.

In sum, the evidence indicates that the Veteran's military 
specialty was consistent with noise exposure.  Moreover, the 
audiometric findings demonstrate some worsening of hearing during 
active service, as well as current bilateral hearing loss.  The 
Board observes in this regard that whether hearing loss is a 
disability within VA standards at the time of discharge is not 
dispositive concerning whether the Veteran should be service-
connected for such disability as concluded by the VA examiner.  
While the conclusions of a medical provider are conclusions that 
the Board cannot ignore or disregard, see Willis v. Derwinski, 1 
Vet. App. 66 (1991), the Board is free to assess medical evidence 
and is not compelled to accept an examiner's opinion.  See Wilson 
v. Derwinski, 2 Vet. App. 614 (1992).  Moreover, the Veteran is 
competent to report on his lay observable hearing loss, and the 
Board finds credible his testimony to the effect that the onset 
of his hearing loss was during service.

Thus, resolving any and all doubt in the Veteran's favor, a grant 
of service connection is warranted for bilateral hearing loss.  

Back Disability

The Veteran reported at his August 2008 VA hearing that he fell 
during service but did not see a doctor at that time or any time 
during service for treatment for his back.  He was unsure of the 
first time he complained about back problems after his separation 
from active duty.  The Veteran reported that his last back x-ray 
had been five or six years ago at the VA Medical Center and that 
he did not know what was wrong with his back.

The service treatment records are silent for treatment or 
complaints referable to a back disability.  His separation 
examination dated in May 1964 indicates that his spine was normal 
on clinical evaluation.  Moreover, he did not report any back 
problems in a report of medical history completed at that time.

VA treatment records dated from 1995 to 1996 indicate complaints 
of lower back pain, which began three to four years prior.  There 
was no attribution to any specific incident or injury.  X-rays 
conducted in December 1995 indicate L5-S1 disc space narrowing 
and L4 spurring.

Current VA treatment records, spanning the entirety of the claims 
period, reveal no treatment for the Veteran's back disability.

The Board notes that the Veteran has not claimed continuity of 
symptomatology since service with regard to his back disability.  
The Board additionally notes that during the period of documented 
treatment for the Veteran's back in the mid-90s, he related a 
three to four year history of back problems, which would suggest 
that his back problems began approximately twenty-five years 
post-service.

The Veteran himself believes that he has a back disability which 
is related to active service.  In this regard, the Board 
acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007), in which it was held a lay person may speak as to etiology 
in some limited circumstances in which nexus is obvious merely 
through lay observation, such as a fall leading to a broken leg.  
Here, however, due to the passage of time, the reported delayed 
onset of symptoms, and the lack of apparent treatment for the 
claimed disability within the relevant period, the question of 
causation extends beyond an immediately observable cause-and-
effect relationship.  As such, the Veteran is not competent to 
address etiology in the present case.  

Thus, taking into account all of the evidence of record, the 
Board finds that the preponderance of the evidence is against a 
finding that the Veteran has a back disability which is related 
to active service.  

Bilateral Leg Disability

The Veteran reported during his VA hearing that he fell during 
active duty but did not seek treatment for his legs at that time 
or at any other time during service.  The Veteran also testified 
that he had pain in his legs from the time of his in-service 
injury to the present.  

The Board notes that the Veteran's service treatment records are 
silent for treatment for or complaint of a bilateral leg 
disability.  His separation examination dated May 1964 indicates 
that his lower extremities were normal on clinical evaluation, 
and no relevant complaints were raised in the accompanying report 
of medical history.

Post-service treatment records reveal no complaints or findings 
regarding the Veteran's legs.

Thus, there is no evidence showing disability or diagnosis of the 
Veteran's claimed condition at any time during or since service.  
Congress specifically limits entitlement for service-connected 
disease or injury to cases where such incidents have resulted in 
a disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence of 
proof of present disability there can be no valid claim.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. 
Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires 
existence of present disability for VA compensation purposes); 
see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  

The Board acknowledges the Veteran's contention that he suffered 
a bilateral leg injury in service which continues to cause pain 
to the present time.  Even assuming that such injury occurred, 
there is no evidence of any chronic disability on discharge and 
no evidence of any treatment since.  

For the reasons set forth above, there is no basis upon which to 
award service connection for the claimed condition, and service 
connection must be denied.

The Board has also considered the doctrine of reasonable doubt 
but has determined that it is not applicable to the claims 
because the preponderance of the evidence is against the claims. 


ORDER

Entitlement to service connection for bilateral hearing loss is 
granted, subject to governing criteria applicable to the payment 
of monetary benefits. 

Entitlement to service connection for bilateral leg disorders is 
denied.

Entitlement to service connection for a back disorder is denied.




REMAND

The Board finds that additional development is necessary 
concerning the Veteran's claim of service connection for a 
psychiatric condition secondary to his service-connected hearing 
loss.

Service connection may be established on a secondary basis for a 
disability that is proximately due to, the result of, or 
aggravated by a service-connected disease or injury. 38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary basis 
requires (1) competent evidence (a medical diagnosis) of current 
chronic disability; (2) evidence of a service-connected 
disability; and (3) competent evidence that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); see also 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  The 
determination as to whether these requirements are met is based 
on an analysis of all the evidence of record and the evaluation 
of its credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

The Veteran claimed during his Board hearing that he had been 
depressed for a long time because he could not hear what people 
were saying.  He indicated that he took medication in order to 
cope with his psychiatric condition.

The Board additionally notes that a February 2002 VA treatment 
record indicates that the Veteran has an organic mood disorder.  
A July 2007 treatment note reflects a diagnosis of a personality 
change secondary to a general medical condition.

A February 2008 VA treatment note, authored by a 
neuropsychologist, indicates that the Veteran had subtle 
neuropsychological deficits in part due to significant hearing 
loss and cerebrovascular disease; however, these deficits did not 
meet the criteria for a dementia syndrome.

As the Veteran is now service-connected for bilateral hearing 
loss, the Board finds that a medical opinion is necessary to 
determine if the Veteran has a psychiatric condition secondary to 
his hearing loss.  38 C.F.R. § 3.159(c)(4) (2010). 

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA treatment records are in constructive possession 
of the agency, and must be obtained if the material could be 
determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file 
any pertinent records adequately identified 
by the Veteran, including any ongoing medical 
records from the Little Rock VAMC.

2.  Schedule the Veteran for a VA psychiatric 
examination to determine whether he has a 
current psychiatric disability that is 
secondary to or aggravated by his service-
connected bilateral hearing loss.  The claims 
folder must be made available to and reviewed 
by the examiner in connection with the 
examination.  All tests deemed necessary 
should be conducted.  For any psychiatric 
disability found, the examiner should express 
an opinion as to whether it is more likely, 
less likely, or at least as likely as not 
that the psychiatric disability has been 
caused or permanently worsened beyond its 
natural progression by the Veteran's  
service-connected hearing loss disability.  A 
rationale for any opinions should be 
provided. 

3.  After the development requested above has 
been completed to the extent possible, the 
record should again be reviewed.  If the 
benefit sought on appeal remains denied, the 
Veteran and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  The case should then be returned to 
the Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ERIC S. LEBOFF	
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


